Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-10 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (US 20100213047) in view Elyaakoubi (US 20050051269) and Wu (US 20180240655).

As to claim 1, Nagamine discloses a method for fabricating a semiconductor device comprising:
Forming a magnetic film on a substrate (paragraph 4; paragraph 51: formation of multiple layer magnetic films on substrate);
Loading a substrate with the magnetic film onto a stage in the chamber (paragraph 59: formation of films including CoFe/Ru/CoFeB formed, followed by transfer of substrate into sputtering chamber to form barrier layer; figure 3: sputtering chamber with stage [substrate holder 3]);
providing a first power having a first frequency to a sputter gun (paragraph 31: MgO target 5a connected to HF power source 6; figure 3);
projecting the first sputtering source into the chamber (figure 3);
depositing an insulating film from the first sputtering source (paragraph 31: deposition of MgO insulator);
unloading the substrate from the chamber (figure 5: showing ‘cluster tool’ 400 with processing chamber 411 and transfer chamber 481 and load locks 465/475 - requiring the substrate to be removed from the processing chamber to exit the device and be further processed or otherwise used).

Nagamine, while disclosing a method of loading, plasma processing [sputtering] with HF power, and unloading a substrate as part of semiconductor manufacturing (title; paragraph 11; figure 5), is silent as to a cleaning process in the chamber after unloading the substrate.
Elyaakoubi discloses a method of manufacturing workpieces in a HF plasma processing chamber, including producing semiconductor devices (abstract; paragraph 5) by processes including PVD (paragraph 37).  Elyaakoubi discloses knowledge in the art of processing a substrate at HF, unloading a substrate from a chamber, and then cleaning the chamber at a frequency higher than the processing frequency to obtain homogenous effective cleaning of the chamber components by sputtering (paragraphs 16-18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cleaning method of Elyaakoubi, in the method of Nagamine, because this allows for effective cleaning of a chamber and its components (Elyaakoubi at paragraphs 16-18).

Nagamine, while disclosing a plasma processing chamber for sputter deposition of magnetic films and insulating films as part of a memory storage semiconductor (paragraph 6) with a multitarget chamber (figure 3, figure 5), is silent as to deposition from a sputtering source with a projection area spaced apart from the stage in a horizontal direction and not overlapping the stage in a vertical direction.
Wu disclose a method of forming memory storage semiconductor devices by RF power sputter deposition of dielectric materials (paragraph 5-6; figure 1: RF power source 102 for dielectric sputtering target 110).  Wu also discloses a target and shield arrangement in a multitarget deposition chamber in which the targets are at a periphery of the chamber spaced from the substrate to prevent interference between magnets and cathodes of each deposition unit and obtain high uniformity, low defect, high volume processing (abstract; figure 1: showing target 110 with projection area adjacent to and not overlapping substrate 132; paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of target arrangement of Wu, in the method of Nagamine, because this allows for formation of memory devices with high uniformity and low defects at high volumes (paragraph 23).
As to claim 2, Nagamine discloses providing gas through a gas inlet to the top of the chamber during processing (figure 3: gas source 15 to unlabeled channel and inlet to chamber 17; paragraph 35: supplying gas during deposition onto substrate)
As to claim 3 Nagamine discloses formation of a second magnetic film after unloading the substrate (paragraph 59: transfer of substrate to chamber 451, after forming MgO barrier [insulating] film in chamber 421, to form CoFeB magnetization free film).
As to claim 4, Nagamine discloses forming an upper electrode on the second magnetic film (figure 6: MgO/CoFeB/Ta/Cu/Ta/Ru structure; paragraph 59: Ta/Cu/Ta/Ru upper electrode formed on CoFeB magnetic layer).
As to claim 5-6, Wu discloses deposition discloses a method of depositing a dielectric Mgo layer (paragraph 5) and using plurality of deposition sources within a single chamber, including a plurality of RF deposition sources at the same frequency simultaneously (paragraph 28: deposition of multiple cathodes at the same time; figures 2-3: multiple cathodes 206, with three exposed holes at openings 352; paragraph 24: operation of each cathode at same or similar frequencies).
	As to claim 8, Wu discloses the target projection area is on a shield, the shield spaced from a stage surface, starting below the stage and extending and inclined towards an upper surface of the chamber (figure 1: showing shield body 122 and chamber body 140, together extending below stage 130 and extending up towards top assembly 142, the target [110] projecting onto a portion of bodies 122/140).
	As to claim 9 Nagamine discloses forming a first lower electrode under the first magnetic film (paragraph 58, figures 6: lower electrode layer 507).
	As to claim 10, Wu discloses deposition of the layers from the targets (figure 1).  Although Wu doesn’t explicitly disclose ‘diffusion’ of particles to obtain the deposition, Wu’s deposition of the same materials by the same mechanism in the same orientation of the instant invention will necessarily involves the same mechanisms, including particle motions, as the instant invention.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamine in view of Elyaakoubi and Wu, as applied to claim 5 above, and further in view of Kitada (US 20110209986).
As to claim 7, Wu discloses multiple deposition sources in a chamber with RF power supplies, but is silent as to using a common power supply for each.
Kitada discloses a deposition method for forming magnetic and dielectric barrier layers, including MgO, on a memory device (paragraph 99).  Kitada also discloses knowledge in the art of using multiple deposition source cathode units within a chamber, and using common power supplies for the cathode units (paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the common power supply method of Kitada, in the method of Nagamine in view of Elyaakoubi and Wu, because this allows for removal of unnecessarily duplicated parts.




Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794